          Case 6:20-cv-01124-AA                Document 17   Filed 04/06/21   Page 1 of 7




Luke W. Reese, OSB No. 076129
lreese@ghrlawyers.com
GARRETT HEMANN ROBERTSON P.C.
1011 Commercial Street NE
Salem OR 97301-1049
Tel: (503) 581-1501
Fax: (503) 581-5891
        Of Attorneys for Defendant


                                 UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                              EUGENE DIVISION

 JEANNIE ROMINE                                            No.   6:20-CV-01124-AA

                                              Plaintiff,
                                                           STIPULATED PROTECTIVE ORDER
                          vs.

 SALEM KEIZER SCHOOL DISTRICT 24J,

                                         Defendant.
        The above-listed case involves claims of an employee of Salem Keizer School District (the

“District”) who alleges she has been subjected to discrimination and retaliation in relation to her

employment with the District (the “District”).

        As part of discovery, the parties anticipate exchanging confidential information, including

personnel records, private health and financial information, as well as student records the District

would otherwise be prohibited from disclosing pursuant to the Family Education Rights and Privacy

Act (“FERPA”), 20 USC § 1232g and 34 CFR Part 99; as well as ORS 326.560 and

OAR 581-021-0220(12) thru 581-021-0250.

        Accordingly, the parties who have appeared in this action, as noted by their signatures

below, by and through their respective attorneys where applicable, hereby STIPULATE AND

AGREE to the following protective order.



 STIPULATED PROTECTIVE ORDER:                                                               Page - 1
 Romine v. Salem Keizer School District 24J
             Case 6:20-cv-01124-AA             Document 17     Filed 04/06/21   Page 2 of 7




        1.       As used in this Protective Order, the word “document” is set forth within Plaintiff’s

First Request for Production of Documents to the District dated January 12, 2021.

        2.       All documents and information provided by the parties, their agents, affiliates,

employees, attorneys, accountants, or any and all other persons or entities acting, or purporting to

act, on either party’s behalf, and that are marked “Confidential,” are confidential and protected by

this Stipulated Protective Order.             In addition, deposition testimony may be designated as

confidential during the course of the deposition, in which case the court reporter shall record the

appropriate designations.

        3.       All documents and information provided by the parties shall be safeguarded and

shall not be disclosed, except disclosure may be made, subject to the provisions of paragraph 4 of

this Stipulated Protective Order, to:

                 a.       Partners, associates and employees of the law firms representing the parties

        to this litigation;

                 b.       Independent experts or consultants who have been retained and requested by

        counsel to furnish technical or expert services or to give technical or expert testimony in the

        trial of this action, provided that each expert or consultant to whom confidential documents

        or information have been, are being, or will be disclosed are informed of the provisions and

        restrictions of this Stipulated Protective Order and agree to comply with the same;

                 c.       The parties and their employees, officers, and directors, provided that each

        party, employee, officer and director to whom confidential documents or information have

        been, are being, or will be disclosed are informed of the provisions and restrictions of this

        Stipulated Protective Order and agree to comply with the same;

                 d.       The court, provided that the party filing it has, in compliance with the

        relevant provisions of UTCR 5.160 and any local rules, obtained an order sealing the

        document or information to be filed, or has obtained the consent of the other party; and

 STIPULATED PROTECTIVE ORDER:                                                                 Page - 2
 Romine v. Salem Keizer School District 24J
             Case 6:20-cv-01124-AA            Document 17    Filed 04/06/21     Page 3 of 7




                 e.       Any stenographer or court reporter acting in an official capacity in this

        litigation.

        4.       The authorized disclosures provided for in paragraph 3 shall be solely for use and

purpose of this action. No person or entity subject to this Protective Order shall use or disclose for

any other purpose, including, but not limited to, other civil actions or administrative proceedings,

directly or indirectly, any document or other information obtained in this action that has been

provided by any party and, thus, is deemed confidential, unless written consent is provided by any

party’s counsel or unless the court directs otherwise.

        5.       The restrictions on disclosure and use of confidential information shall survive the

conclusion of this action and the court shall retain jurisdiction of this action after its conclusion for

the purpose of enforcing the terms of this Protective Order.

        6.       Information or documents designated confidential may be referred to in discovery

responses and requests, motions, briefs and other court papers, and may be used in depositions and

marked as deposition or trial exhibits in this action. However, information or documents designated

confidential may be used in this manner only if the document, or portion of the document where the

confidential information is revealed, is marked as confidential. Any document to be filed with the

court must comply with the requirements of 3.d. above.

        7.       Nothing in this Protective Order shall prevent counsel for the parties from agreeing

at any time that certain documents or information otherwise covered by this Protective Order,

including information disclosed during oral depositions, is not confidential and may not be treated

in accordance with the terms of this Protective Order.

        8.       Nothing herein shall prevent a party from seeking any change or modification in this

Stipulated Protective Order, or foreclose any party from requesting any further additional protective

orders or relief. The court reserves the right to make any changes or modifications to this Protective

Order that it determines to be in the interest of justice.

 STIPULATED PROTECTIVE ORDER:                                                                   Page - 3
 Romine v. Salem Keizer School District 24J
             Case 6:20-cv-01124-AA            Document 17   Filed 04/06/21     Page 4 of 7




        9.       Within 30 days after the final adjudication of this action, including, but not limited

to, the final adjudication of any appeal or petition for extraordinary writs, all documents designated

as “confidential” and all copies thereof, including all extracts and summaries thereof and all

documents containing information taken therefrom, except attorney work product, in the custody,

possession, or control of any party, shall, at the request of the party designating the documents as

“confidential” be either returned to the counsel for the party who produced such documents by all

persons to whom such documents have been furnished, or certified to have been destroyed.

        This Protective Order shall be without prejudice to the right of any party to oppose

production of any information or object to its admissibility into evidence by reason of lack of

timeliness or relevance, asserting of a privilege, undue burden, or any other lawful ground.

IT IS SO STIPULATED:

s/ Loren W. Collins                                            April 6, 2021
Loren W. Collins (OSB No. 822213)                              Date
Of Attorneys for Plaintiff


s/ Luke W. Reese                                               April 6, 2021
Luke W. Reese (OSB No. 076129)                                 Date
Of Attorneys for Defendant




 STIPULATED PROTECTIVE ORDER:                                                                  Page - 4
 Romine v. Salem Keizer School District 24J
         Case 6:20-cv-01124-AA               Document 17   Filed 04/06/21   Page 5 of 7




                                                ORDER

       Pursuant to the stipulation of the parties,

       IT IS HEREBY ORDERED that this Stipulated Protective Order is granted.




SUBMITTED BY:
Luke W. Reese (OSB No. 076129)
Of Attorneys for Defendant




STIPULATED PROTECTIVE ORDER:                                                              Page - 5
Romine v. Salem Keizer School District 24J
          Case 6:20-cv-01124-AA                Document 17    Filed 04/06/21     Page 6 of 7




                                                  EXHIBIT
                                                    A

          I,                                     , have been advised by counsel of record for

                                          in

of the protective order governing the delivery, publication, and disclosure of confidential

documents and information produced in this litigation. I have read a copy of the protective

order and agree to abide by its terms.

                                                   Signed


                                                   Printed


                                                   Date




 STIPULATED PROTECTIVE ORDER:                                                                   Page - 6
 Romine v. Salem Keizer School District 24J
          Case 6:20-cv-01124-AA               Document 17    Filed 04/06/21   Page 7 of 7




                                     CERTIFICATE OF SERVICE

        I hereby certify that I caused to be served the foregoing proposed Stipulated Protective
Order on the date indicated below,

        [X]      Via First-Class Mail with postage prepaid
        [ ]      Via Electronic Filing
        [ ]      Via Facsimile Transmission
        [ ]      Via Hand Delivery
        [ ]      Via Overnight Delivery

to the following person(s) a true copy thereof, contained in a sealed envelope (if other than by
facsimile transmission), addressed to said person(s) at their last known addresses indicated
below:

                                  Loren W. Collins
                                  Loren Collins P.C.
                                  780 Commercial Street SE, Suite 202
                                  Salem OR 97301
                                  OSB No. 822213
                                  Phone: 971-273-0427
                                  Fax: 503-689-1493
                                  Email: lorencollins2014@outlook.com
                                         Attorney for Plaintiff

        DATED April 6, 2021

                               GARRETT HEMANN ROBERTSON P.C.



                                              s/ Luke W. Reese
                                               Luke W. Reese
                                              OSB No. 076129
                                           Phone: 503-581-1501
                                             Fax: 503-581-5891
                                          lreese@ghrlawyers.com
                                         Of Attorneys for Defendant




        4831-4261-7316, v. 1




 CERTIFICATE OF SERVICE:                                                                    Page - 7
 Romine v. Salem Keizer School District 24J
